Citation Nr: 0804923	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-07 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a left lower extremity injury with below the knee 
amputation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In May 2005, the veteran had a hearing before a decision 
review officer at the RO.  In December 2007, a 
videoconference hearing was held with the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

The medical evidence of record shows that the proximate cause 
of the veteran's left lower extremity disorder, including 
below the knee amputation, was not carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA.  


CONCLUSION OF LAW

The criteria for VA compensation under 38 U.S.C.A. § 1151 for 
a left lower extremity injury with below the knee amputation 
are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision, in September 2004, by 
way of a letter sent to the veteran in May 2005 that fully 
addressed all four notice elements.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in May 2007, after 
the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that the claim is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  



Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all relevant 
private and VA treatment records.  A current examination is 
not needed because it would simply show that the veteran's 
leg has been amputated.  A current examination would not 
reveal any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA, which are required for the benefit the veteran 
seeks.  For those elements, a medical opinion based on 
thorough review of the claims folder and medical records has 
been obtained.  The veteran has also been afforded an 
opportunity to testify before a decision review officer at 
the RO and the undersigned Veterans Law Judge.  The 
transcripts of both hearings are in evidence.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Criteria

For claims such as this, filed on or after October 1, 1997, 
compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability as caused by improper VA 
treatment.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  Additionally, it must 
be shown that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002).  A 
determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  38 C.F.R. § 3.361 (2007).  

Private hospital records show that, in September 1985, the 
veteran sustained a shotgun blast at close range to the left 
tibia with a large soft tissue defect and multiple comminuted 
pieces of bone.  He underwent irrigation and debridement 
several times.  External fixation was applied.  Later that 
month, he had an iliac bone graft to the left tibia.  He was 
discharged home on crutches with no weight bearing on the 
left side.  He was instructed on wound care and given 
supplies to continue wet to dry dressings on his soft tissue 
defect.  

He came to the VA Medical center (VAMC) in November 1985 for 
removal of the fixator and a split thickness skin graft.  The 
wound was noted to be granulating; however, there was a deep 
sinus tract over the medial aspect of the wound.  The fixator 
was removed and the split thickness skin graft was applied to 
the left lower leg without complications.  The leg was 
casted.  

In December 1985, X-rays revealed a nonunion in the left 
tibia and intermedullary nailing was required.  In July 1986, 
the veteran complained of wound pain.  There were no signs of 
infection and it was decided to leave the nails in.  In 
December 1986, the veteran was admitted to the VAMC.  He had 
developed chronic osteomyelitis and had a grossly open and 
draining wound.  The hardware was removed and he was given an 
8 week course of antibiotics for osteomyelitis.  The wound 
healed and was completely closed at the time of discharge.  
Serial X-rays showed good evidence of healing, as well as the 
continued presence of the previous nonunion.  There was no 
further drainage from the wound.  The veteran was fitted with 
a brace.  

Subsequent medical records show recurrent infections were 
treated.  Treatment was ultimately unsuccessful and a below 
the knee amputation was required in July 2004.  

The RO obtained a medical opinion in March 2007.  The claims 
folder and the veteran's extensive medical records were 
reviewed.  The physician noted that the veteran sustained a 
shotgun blast to the left lower leg, for which he was treated 
with an external fixator at a private hospital in September 
1985.  Two months later, he was treated at a VA Medical 
Center (VAMC).  The fixator was removed and a skin graft was 
applied.  In December 1985, X-rays revealed buckshot 
throughout the soft tissues and a nonunion and possible 
osteomyelitis was present.  It was treated with an 
intramedullary rod.  This was followed by drainage and 
infection.  The rod was removed and the veteran was started 
on long course of antibiotics.  The veteran subsequently 
began ambulating on his left lower extremity, but that was 
associated with intermittent recurrent drainage from chronic 
osteomyelitis, which culminated in a left below the knee 
amputation in July 2004.  

After reviewing the records the physician expressed the 
pinion that he could find no evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or any 
fault on the part of VA.  He explained that injuries such as 
the veteran sustained were frequently followed by infection 
due to retained foreign bodies, as noted on X-ray, as well as 
by particles of clothing that are carried into the leg by the 
blast.  They are a challenge to remove, despite getting 
excellent care and are at times curable only by amputation.  
The doctor concluded that review showed all care given the 
veteran met the standard of care in the community.  

The veteran gave sworn testimony at his May 2005 and December 
2007 hearings.  He recounted his injury and treatment.  He 
expressed his opinion that an infection developed as the 
result of VA treatment.  

Conclusion

Losing a leg is certainly a grave misfortune and the Board 
has carefully and sympathetically reviewed all the evidence 
of record.  There is simply no competent medical evidence of 
any carelessness, negligence, lack of proper skill, error in 
judgment, or any fault on the part of VA.  The veteran 
asserts that an infection and osteomyelitis, which eventually 
required the amputation of the leg below the knee, were 
caused by improper VA treatment.  He is not a trained medical 
professional and he does not have the medical training and 
experience to determine that that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.  38 C.F.R. § 3.159(a) (2007).  There is no 
competent medical opinion of record supporting the veteran's 
position.  

On the other hand, the extensive medical records and the 
March 2007 opinion show that VA made many attempts to save 
the leg.  These medical records and March 2007 opinion form 
the preponderance of competent evidence in this case and 
clearly establish that the complications of the veteran's 
left lower extremity disability were not due to carelessness, 
negligence, lack of proper skill, error in judgment, or any 
fault on the part of VA.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for a 
left lower extremity injury with below the knee amputation 
are denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


